Opnion,
Mr. Chief Justice Paxson.
This was an action in the court below to test the liability of the inspectors of the county prison for the escape of one William Quigg, whoso discharge as an insolvent had been refused by the Court of Common Pleas No. 3, and who upon the same day surrendered himself to the jail of the city and county of Philadelphia, in compliance with the condition of his bond. In Saunders v. Quigg, 112 Pa. 546, we held that this surrender was good, and that his sureties were discharged. In Keim v. Saunders, 120 Pa. 121, we decided that there was an escape, but that the sheriff was not liable therefor, for the reason that, under the statutes relating to the Philadelphia county prison, the sheriff was no longer the keeper or jailer thereof. This suit, as before stated, was against the inspectors of the prison, and the learned judge below held they were liable. A verdict was accordingly rendered against them for $2,446.43, upon which judgment was entered.
In Keim v. Saunders we said: “ Where such officer (sheriff) has been held liable for an escape, he has been held qua jailer, and not qua sheriff; it is to the common jail that the insolvent surrenders; it is the keeper of the jail who is liable for an escape.”
It would probably surprise the worthy gentlemen who constitute the board of prison inspectors, were we to decide that they were the keepers or jailers of the Philadelphia county prison. They are now, or were quite recently, appointed by the courts, and are clothed by law with certain duties respect*186ing its order and government. They have the management of its internal affairs, such as the purchase of provisions, etc., and are authorized to appoint a superintendent, a matron for the female department, a physician, the keepers and other persons employed there, and to fix their salaries. They are engaged, without compensation, in administering a public charity. The3r have a large control over the internal economy of the prison, but that the performance of such duties converts them into jailers or keepers of that institution, has never before been asserted.
The learned judge below, in the absence of any disputed facts, directed a verdict for the plaintiff, and reserved the question of the liability of the defendants. Subsequently he entered judgment on the verdict for plaintiffs. This, we think, was error.
It is possible that some one was responsible for this escape. We do not say who is responsible; we only say that the board of inspectors are not.
The judgment is reversed, and judgment is now entered in favor of the defendants below, non obstante veredicto.